Citation Nr: 0932697	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  03-09 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for recurrent brain stem 
hemorrhages resulting from an arteriovenous malformation, 
proximately caused by head trauma.




REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had inactive duty training from September 1961 to 
April 1965 as a member of the Senior Reserve Officer's 
Training Corps (ROTC).  His enrollment in the ROTC included a 
period of active duty for training in June and July 1964.  He 
was also a member of the Army Reserves from November 1964 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the Veteran's July 2001 
claim for entitlement to service connection for brain stem 
hemorrhages resulting from an arteriovenous malformation.

The Board denied the Veteran's claim in an April 2006 
decision.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2007, the Secretary of Veterans Affairs and the Veteran, 
through his attorney, filed a Joint Motion to vacate the 
Board's decision and remand the case for further development.  
That motion was granted by the Court in June 2007, and the 
case was returned to the Board for further consideration.  In 
November 2007, the Board remanded the case for further 
development, in accordance with the Court's decision.  The 
Board then denied the Veteran's claim in an August 2008 
decision.  The Veteran subsequently appealed to the Court.  
In October 2008, the Secretary of Veterans Affairs and the 
Veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for further 
development.  That motion was granted by the Court in 
November 2008, and the case was returned to the Board for 
further consideration.

The Board notes that the Veteran withdrew the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability in 
the May 2007 Joint Motion, which was granted by the Court in 
June 2007.  Consequently, that issue is no longer before the 
Board.



FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's 
arteriovenous malformation existed prior to service.

2.  The Veteran has provided competent and credible evidence 
of an injury in service.

3.  The injury is deemed to have occurred in service because 
the Veteran was disabled from an injury-namely, trauma to 
the head from a 35' fall that aggravated his congenital 
arteriovenous malformation and resulted in brain stem 
hemorrhages-which occurred in line of duty during a period 
of inactive duty for training.

4.  The Veteran has provided competent evidence that the head 
injury caused by his fall during inactive duty for training 
aggravated his recurrent brain stem hemorrhages resulting 
from an arteriovenous malformation.

5.  The Veteran has provided competent evidence of a current 
diagnosis of recurrent brain stem hemorrhages resulting from 
an arteriovenous malformation.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
recurrent brain stem hemorrhages resulting from an 
arteriovenous malformation were aggravated in service.  38 
U.S.C.A. §§ 101, 1111, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(k), 3.6, 3.102, 3.159, 3.303, 
3.304, 3.306 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated December 2003 and January 2008, provided to the 
Veteran before the April 2004 statement of the case and the 
May 2008 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, since they informed the Veteran of what 
evidence was needed to establish his service connection 
claim, what VA would do and had done, and what evidence he 
should provide.  The letters also informed the Veteran that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  The 
Veteran was provided with such notice in letters dated March 
2006 and January 2008.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's VA treatment 
records and available private treatment records have been 
obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examination in May 2005.

The Board has considered that the Veteran's service records 
are unavailable.  Under 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(c)(2), VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In March 1975, VA requested the Veteran's service treatment 
records and service personnel records from the Veteran's ROTC 
unit at his University, and noted that the National Personnel 
Records Center (NPRC) had advised VA to seek the records from 
that source.  In a March 1975 letter to VA, the Veteran's 
ROTC unit at his University responded that the Veteran's 
service records were destroyed in 1971, five years after the 
Veteran terminated his enrollment in ROTC, in accordance with 
its regulations.  In June 1975, the NPRC sent a letter to the 
Veteran, which is of record, stating that it did not have the 
Veteran's service treatment records; it also stated that the 
Alabama Selective Service System had found that the Local 
Selective Service Board had destroyed the Veteran's records, 
in accordance with its policies.  In an August 1987 letter, 
the NPRC sent a letter to the Veteran's Senator, which is of 
record, stating that it never received any service or medical 
records from the Veteran's ROTC service; it suggested that 
the Veteran seek those records from his ROTC unit at his 
University, and noted that it was unaware of any other source 
which would have the records.  In an October 1987 letter, the 
Veteran's ROTC unit at his University sent the Veteran a 
letter, which is of record, stating that it only keeps 
personnel and medical records for five years after discharge; 
it advised the Veteran to seek those records from the NPRC.  
Thus, the Board finds no basis for further pursuit of these 
records, as such efforts would be futile.  38 C.F.R. 
§§ 3.159(c)(2), (3) (2008).

Where, as here, a Veteran's records have been lost while in 
the government's possession, VA has a heightened duty to 
assist the Veteran by advising him of alternative forms of 
evidence that can be developed to substantiate the claim, and 
explaining how service records are maintained, why the search 
was a reasonably exhaustive search, and why further efforts 
to locate the records would not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA 
has heightened duties to consider the benefit of the doubt 
rule, assist in developing the claim, and explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); 
Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer, supra (Court declined to apply "adverse 
presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).  
In this case, VA advised the Veteran of numerous examples of 
evidence that could be developed to substantiate his claim in 
its January 2008 letter.  Moreover, in the above paragraph, 
VA explained that it had contacted the NPRC and the Veteran's 
ROTC unit at his University, and did not stop contacting them 
until a reply was received; that the search was therefore a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(2); and that further efforts to locate 
the records would not be justified because both the NPRC and 
the Veteran's ROTC unit at his University determined that no 
service records for the Veteran are on file.  See Dixon, 
supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

A Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated by active service.  38 U.S.C.A. § 
1111.  38 C.F.R. § 3.304(b) states likewise, but also states 
"[o]nly such conditions as are recorded in examination 
reports are to be considered as noted."

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran contends that on April 1, 1965, he fell 35 feet 
from a cable into a lake while participating in ROTC training 
exercises, and was disabled by the ensuing cerebrovascular 
accident-namely, the aggravation of his recurrent brain stem 
hemorrhages resulting from an arteriovenous malformation.  
See, e.g., the Veteran's May 2004 substantive appeal, drafted 
by his representative; see also the Veteran's June 1999 
statement.

As noted above, the Veteran's service treatment records are 
unavailable.  However, the Veteran has submitted service 
records showing that he served in ROTC from September 1961 to 
April 1965, was also a member of the Army Reserves from 
November 1964 to April 1965, and was honorably discharged.  
The Veteran's DD Form 44, dated April 14, 1965, notes that 
the service terminated him from both ROTC and the Army 
Reserves on that date because it "found him to be medically 
disqualified for continuance in Advanced ROTC Course and 
appointment as a commissioned officer."

The Veteran has numerous pre-and post-service treatment 
records, which will be discussed as relevant.  In summary, 
they indicate that the Veteran was initially misdiagnosed 
with encephalitis before service, and with multiple sclerosis 
immediately after service; and that he was given a new 
diagnosis of recurrent brain stem hemorrhages resulting from 
an arteriovenous malformation after being examined with a 
magnetic resonance imaging (MRI) device in 1994.

In August 1957, prior to the Veteran's service, the Veteran 
sought treatment from private physicians, Dr. Galbraith and 
Dr. Tucker, for a severe frontal headache.  The physicians 
found that the Veteran had partial paralysis; ataxia (a gross 
lack of coordination of muscle movements) of the arms, left 
leg, and left ankle; and a vague sensory disturbance of the 
left side.  They diagnosed the Veteran with encephalitis 
(acute inflammation of the brain), infectious or allergic, 
with brain stem predilection.

In June 1965, following service, the Veteran sought treatment 
at Druid City Hospital from another private physician, Dr. 
Fernandez.  The physician ordered an x-ray of the Veteran's 
skull, but the physician performing the x-ray, Dr. Finlay, 
found no diagnostic abnormality.  Dr. Askew performed a 
bilateral carotid arteriogram, but found no diagnostic 
abnormality.  Dr. Fernandez noted that he suspected a brain 
tumor.  He also noted the Veteran's history of encephalitis 
eight years previously, and opined that he was now 
neurologically worse than he was eight years ago.  He 
diagnosed the Veteran with multiple sclerosis, and with a 
nervous system disease (DZ) of unknown duration.

In July 1965, Dr. Fernandez noted that the Veteran had 
initially been admitted (presumably, in June 1965) for a 
slightly worsened right lateral gait, some right 6th nerve 
paresis (weakness), and mild hyper-reflexion on the left side 
with ankle clonus (muscular contractions).  He also noted 
that, the next day, the Veteran was completely paralyzed on 
his left side, had marked diplopia (double vision) and marked 
nystagmus (involuntary eye movement), and had a true aphasic 
difficulty (a language disability).  A sensory examination at 
that time showed "hypesthesia" (presumably hypoesthesia, a 
partial loss of sensitivity to stimuli of the senses) and 
hyperalgesia (an increased sensitivity to pain) on the left 
side, with sensory deficit.  He again diagnosed the Veteran 
with multiple sclerosis, which he treated with steroids.

In November 1975, the Veteran's private physician, Dr. Guin, 
noted that he had known the Veteran for 20 years, and had 
been following him for incidental illnesses since 1972.  He 
stated that "a diagnosis of Multiple Sclerosis was made by 
the Army in 1965," although he did not include any records 
thereof.

In October 1988, the Veteran's private physician, Dr. 
Todorov, wrote a letter in which he noted and described in 
detail the Veteran's diagnosis and treatment in 1957 and 
1965.  He noted that he had been following the Veteran since 
1985, and that he concurred with the diagnosis of multiple 
sclerosis.  The physician also noted that the Veteran 
reported that he had revealed his diagnosis of encephalitis 
to the ROTC clinician upon enlistment.  Dr. Todorov opined 
that "I am very surprised that [the Veteran] was accepted 
for military duty.  A simple neurological evaluation should 
have demonstrated that he was a very high risk person to 
develop significant neurologic disability."  The Board notes 
that Dr. Todorov's letter was written in the context of the 
Veteran's claim for entitlement to service connection for 
multiple sclerosis, with which the Veteran was diagnosed at 
that time.

Later in October 1988, the Veteran's private physician who 
had treated him in 1965, Dr. Fernandez, wrote that she viewed 
the Veteran's diagnosis in 1957, and found that there was no 
clear or unmistakable evidence that the Veteran should have 
known that he had multiple sclerosis at that time, given that 
his only diagnosis at that time was of an encephalitic 
process.  The Board notes that this letter was also written 
in the context of the Veteran's claim for entitlement to 
service connection for multiple sclerosis.

In October 1992, the Veteran's private physician, Dr. McCord, 
opined that "it is quiet [sic] possible that his multiple 
sclerosis may have been a problem" during his service, and 
that "there may be some association with his allergies" and 
his time in service.

In June 1994, the Veteran sought treatment from his private 
physician, Dr. Todorov, because his left-sided extremities 
were becoming smaller.  The Veteran also noted less strength 
in his left-sided extremities, and some difficulty seeing and 
double vision with his left eye.  The physician diagnosed the 
Veteran with an upper brainstem injury because of the optic 
fiber tracts and pyramidal symptoms, and the discrete 
cerebellar symptomatology in the midline.  He opined that, 
since 1965, the Veteran "has steadily and slowly had a 
progressive downhill course."

Later in June 1994, Dr. Todorov referred the Veteran to 
another private physician, Dr. Holloy, for an MRI.  The 
physician found that the MRI showed a one centimeter (cm) 
lesion in the lower right brain stem, with evidence of old 
blood, most likely due to occult arteriovenous malformation 
(AVM); a two cm lesion in the right occipital lobe medially, 
most likely due to encephalomalacia; and mild to moderate 
sinusitis.  In July 1994, Dr. Todorov confirmed that the MRI 
revealed arteriovenous malformation.

In November 1996, the Veteran was provided with a 
neuropsychological evaluation by a private physician, Dr. 
Goff, upon referral from Dr. Todorov.  At that time, the 
Veteran reported that he had been hit in the head with a 
baseball bat when he was young, and that he had a stroke-like 
episode at age 13 or 14, which involved left-sided paralysis, 
double vision, and an inability to speak.  The Veteran also 
described another episode of left-sided weakness right after 
graduating from college.  Additionally, the physician noted 
that the Veteran had recently fallen.  The physician 
diagnosed the Veteran with cognitive loss, probable dementia, 
and major depression, and noted that his physical factors 
were affecting his psychological condition.

In January 1997, the Veteran's private physician, Dr. 
Todorov, again diagnosed him with arteriovenous malformation 
(AVM) of the brainstem.  In May 1997, he performed an 
electroencephalogram (EEG), which showed no abnormalities.  
In June 1997 and October 1997, Dr. Todorov again diagnosed 
the Veteran with arteriovenous malformation (AVM) of the 
brainstem.

In a July 1998 letter, the Veteran's private physician, Dr. 
Todorov, explained that the Veteran had previously been 
diagnosed with acute disseminated encephalomyelitis or 
multiple sclerosis, but that in 1994 an MRI of the Veteran's 
brain revealed that the correct diagnosis is an arteriovenous 
malformation (AVM), about 1 cm in diameter, located in the 
lower right brain stem.

In August 1998, the Veteran's private physician, Dr. Goff, 
wrote a letter in which he explained that the Veteran has 
arteriovenous malformation (AVM), and that the prior 
diagnosis of multiple sclerosis was in error.  The physician 
opined that the Veteran's "situation is...complicated by the 
existence of this arteriovenous malformation (AVM) which 
apparently has bled on occasion perhaps in 1965 giving rise 
to the visual difficulties and the difficulties with gait 
which [the Veteran] has been complaining of ever since that 
time."  He further explained that "since AVM is a 
congenital condition the patient was born with it and he just 
began having difficulties with it in his teenage years and 
then an exacerbation of those difficulties in 1965.  The 
patient continues to have similar difficulties at this 
point."

Following Dr. Holloy's, Dr. Todorov's, and Dr. Goff's 
diagnoses of arteriovenous malformation (AVM) after viewing 
his MRI results, the Veteran received three medical nexus 
opinions-one from a VA examiner, and two from private 
physicians-linking his AVM to his claimed 35 foot fall from 
a cable into a lake while participating in ROTC training 
exercises on April 1, 1965.  The Board notes that all three 
physicians stated that they had reviewed the Veteran's 
medical history.

First, in April 2002, the Veteran's private physician, Dr. 
Todorov, drafted an extensive report of the Veteran's medical 
history, dating back to 1957.  He wrote that the Veteran 
reported that on April 1, 1965 "he fell 35 feet from a cable 
into a lake while participating in ROTC training and noticed 
[a] tremor in his left arm and leg shortly thereafter."  The 
physician recounted the Veteran's subsequent diagnosis of 
multiple sclerosis from clinicians at Fort Benning, Georgia 
(not of record) and at Druid City Hospital (of record, dated 
June and July 1965).  Dr. Todorov explained that, "in 1994, 
we were finally able to do a more sophisticated examination 
with MRI of the brain...which revealed a 1 cm lesion in the 
lower brain stem with evidence of old blood [which] is most 
likely due to occult arteriovenous malformation (AVM)[, and 
a] 2 cm lesion in the right occipital lobe medially, most 
likely due to encephalomalacia.  Thus, our revised diagnosis 
was arteriovenous malformation (AVM) within the posterior 
cranial fossa with recurrent bleedings causing alternating 
brainstem syndrome with right side sixth cranial nerve palsy 
and left side spastic hemiparesis.  Arteriovenous 
malformations are frequent causes of cerebrovascular 
accidents with repetitive subarachnoidal hemorrhage or 
intracerebral hemorrhage.  They may mimic chronic relapsing 
multiple sclerosis due to their tendency for recurrent 
bleeding with progressive neurological deficit.  [The 
Veteran] has a congenital arteriovenous malformation.  The 
traumatic accident on April 1, 1965, followed with immediate 
appearance of neurological deficit (with some progression the 
next morning) is highly suggestive [of] a trauma[-]induced 
brain hemorrhage from a pre-existing arteriovenous 
malformation."  He summarized that the Veteran "suffered 
recurrent brain hemorrhages arising from arteriovenous 
malformation in the posterior cranial fossa.  The clinical 
presentation is intermittent neurological deficit manifested 
with alternating brainstem syndrome (right side sixth cranial 
nerve palsy with left side hemiparesis) related to recurrent 
intracerebral hemorrhages secondary to ruptured arteriovenous 
malformation wall.  The primary cause is most probably injury 
to the head or bodily parts.  In particular, the 1965 
accident can be considered as intracerebral hemorrhagic 
stroke secondary to traumatic injury resulting in rupture of 
the AVM (arteriovenous malformation) wall.  This accident can 
be considered as aggravation of a pre-existing medical 
condition due to traumatic injury."

Second, in May 2005, a VA examiner provided a similar nexus 
opinion.  The VA examiner reviewed the claims file.  The 
Veteran reported experiencing episodes of weakness in his 
left arm and left leg since he left ROTC.  He also reported 
having double vision and a limping gait since that time.  On 
examination, the examiner found that the Veteran had double 
vision, marked weakness in his left hand grip, marked 
weakness in his left arm compared with his right, weakness in 
his left leg compared with his right, and clonus in his left 
ankle.  The examiner found that the Veteran had a limping 
gait, favoring the left leg, as well as additional limitation 
of motion.  The VA examiner diagnosed the Veteran with, among 
other conditions, a right pontine (brain) lesion causing 
motor weakness of the left arm and leg; double vision; 
chronic headaches; and chronic dizziness.  In an undated 
addendum, the VA examiner opined that the "Veteran's 
recurrent brainstem hemorrhage arising from A-V 
[arteriovenous] malformation which existed prior to service 
is a[t] least as likely as not permanently aggravated by the 
claimed accident on April 1, 1965 ROTC Exercise."

Third, in October 2007, a private physician, Dr. Winfield, 
provided a similar nexus opinion.  He noted that he had 
reviewed the Veteran's claims file.  He stated that, "as 
noted in the claims file, [the Veteran] has reported that he 
fell 35 feet while in service.  I agree with both the VA and 
private physicians who have concluded that [the Veteran's] 
recurrent brain stem hemorrhages resulting from an 
arteriovenous malformation were either incurred in or 
aggravated by this incident.  Like the other private 
physicians and the VA examiner who have reviewed [the 
Veteran's] records, I do not have access to [the Veteran's] 
contemporaneous medical records.  Under sound medical 
principles, however, [the Veteran] is perfectly competent to 
report the incident (his 35' fall) that occurred during his 
service.  That said, I am not basing my opinion on previous 
diagnoses as reported by [the Veteran].  Accordingly, based 
on my independent review of [the Veteran's] Veterans Affairs 
claims file, it is my professional opinion that [the 
Veteran's] recurrent brain stem hemorrhages resulting from an 
arteriovenous malformation were more likely than not either 
incurred in or aggravated by the 35' fall he sustained during 
his service."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner and the other cited 
physicians are so qualified, their medical opinions 
constitute competent medical evidence.

Pursuant to 38 C.F.R. § 3.1(k), to be service-connected, a 
disability must have been incurred or aggravated in line of 
duty in the active military, naval, or air service.

The Veteran's service records show that he had inactive duty 
training from September 1961 to April 1965 as a member of the 
Senior Reserve Officer's Training Corps (ROTC), as well as a 
period of active duty for training in June and July 1964.  
Because the Veteran's claimed injury occurred on April 1, 
1965, it occurred during inactive duty training.

The Veteran's former representative, in a July 2002 
statement, cites 38 U.S.C.A. § 101(24)(C) for the proposition 
that active military service includes any period of inactive 
duty training during which the individual was disabled from a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6(a).  By citing this law, the representative 
is implicitly urging the Board to find that the Veteran was 
disabled from a cerebrovascular accident which occurred 
during training.  However, this is contrary to the Veteran's 
allegations; the Veteran has consistently alleged that his 
35' fall from a cable into a lake during training resulted in 
a head injury which aggravated his congenital arteriovenous 
malformation and resulted in brain stem hemorrhages.  As a 
clarificatory analogy, the provision to which the Veteran's 
representative cites includes such occurrences as acute 
myocardial infarction and cardiac arrest.  As with those 
occurrences, this provision of 38 U.S.C.A. § 101(24)(C) and 
38 C.F.R. § 3.6(a) refers to an instance in which the 
cerebrovascular accident is the cause of the claimed 
disability.  In this case, the Veteran has not claimed that 
the cerebrovascular accident precipitated his fall or head 
injury, but rather that it resulted therefrom.  The Board 
declines to adopt the Veteran's representative's argument 
that an injury that leads to a cerebrovascular accident is 
equivalent to an injury that is caused by a cerebrovascular 
accident for the purpose of 38 U.S.C.A. § 101(24)(C) and 
38 C.F.R. § 3.6(a).

The Board notes that, pursuant to 38 U.S.C.A. § 101(24)(C) 
and 38 C.F.R. § 3.6(a), active military, naval, or air 
service also includes any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred or aggravated in line of duty.  The Board is 
well aware that, in instances of inactive duty for training, 
38 U.S.C.A. § 101(24)(C) and 38 C.F.R. § 3.6(a) explicitly 
includes injuries and implicitly excludes diseases.  Here 
again, the Board must note that the Veteran is not claiming 
that his arteriovenous malformation proximately caused his 
disability.  Rather, the Board finds that the Veteran's 
injury occurred during active military service because the 
evidence demonstrates that he was disabled from an injury-
namely, trauma to the head from a 35' fall that aggravated 
his congenital arteriovenous malformation and resulted in 
brain stem hemorrhages-which was incurred in line of duty 
during a period of inactive duty for training.  38 U.S.C.A. 
§ 101(24)(C); 38 C.F.R. § 3.6(a).

Having established that the Veteran is eligible for 
entitlement to service connection during his inactive duty 
for training, the Board must next determine whether the 
Veteran's claimed head injury aggravated his congenital 
arteriovenous malformation, resulting in brain stem 
hemorrhages.  First, the Board must determine whether the 
condition is a preexisting injury or disease.  38 C.F.R. 
§ 3.306(a).  Second, the Board must determine whether the 
preservice disability underwent an increase in severity 
during service.  If so, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation.  If not, aggravation may not be found.  
38 C.F.R. § 3.306(b).

As an initial matter, the Board notes that it does not find 
that the presumption that the Veteran entered service in 
sound condition is rebutted.  38 C.F.R. § 3.304(b).  The VA 
General Counsel determined that the presumption of soundness 
is rebutted only where clear and unmistakable evidence shows 
that the condition existed prior to service, and clear and 
unmistakable evidence shows that it was not aggravated by 
service.  VAOPGCPREC 3-2003.  In Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), the Federal Circuit Court held that, 
when no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry; that the burden then falls on the government to rebut 
the presumption of soundness; and that the correct standard 
for rebutting the presumption of soundness under 38 U.S.C.A. 
§ 1111 requires that VA show by clear and 
unmistakable evidence both that (1) the Veteran's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  Because the 
Board will find that the Veteran's preexisting disability was 
aggravated in service, the presumption that the Veteran 
entered service in sound condition is not rebutted.

Notwithstanding the paragraph above, the Board finds that the 
Veteran's arteriovenous malformation is a preservice 
disability.  38 C.F.R. § 3.306(a).  Specifically, three 
physicians have opined that the Veteran's arteriovenous 
malformation is a congenital condition which, by definition, 
existed prior to service.  See Dr. Goff's August 1998 
statement ("since AVM is a congenital condition the patient 
was born with it"); Dr. Todorov's April 2002 statement 
("[The Veteran] has a congenital arteriovenous 
malformation"); and the VA examiner's May 2005 statement 
("[The] Veteran's recurrent brainstem hemorrhage arising 
from A-V malformation...existed prior to service.")  No 
evidence to the contrary is of record.

The Board further finds that the competent medical evidence 
of record shows that, assuming the Veteran's claimed 35' fall 
and subsequent head trauma occurred, his preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  See Dr. Todorov's April 2002 statement 
("[The Veteran's in-service] accident can be considered as 
aggravation of a pre-existing medical condition due to 
traumatic injury"); the VA examiner's May 2005 statement 
("[The] Veteran's recurrent brainstem hemorrhage arising 
from A-V malformation which existed prior to service is a[t] 
least as likely as not permanently aggravated by the claimed 
accident on April 1, 1965 ROTC Exercise"); and Dr. 
Winfield's October 2007 statement ([The Veteran's] recurrent 
brain stem hemorrhages resulting from an arteriovenous 
malformation were more likely than not either incurred in or 
aggravated by the 35' fall he sustained during his 
service.")  Here again, no evidence to the contrary is of 
record.

As noted above, the competent medical evidence of record 
shows that the Veteran has multiple current diagnoses of 
recurrent brain stem hemorrhages resulting from an 
arteriovenous malformation, proximately caused by head 
trauma.  Additionally, the competent medical evidence of 
record includes three nexus opinions linking the Veteran's 
current disability to his time in service.

The Veteran is certainly competent to report that he fell and 
hit his head in service, and he is likewise competent to 
report that he experienced symptoms, including left-side 
paralysis, double vision, and difficulty with speech, 
subsequent to his fall.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.)

The gravamen of the Veteran's claim, therefore, is the issue 
of whether VA finds it credible that the Veteran fell 35' 
from a cable into a lake and hit his head while participating 
in ROTC training exercises, as the Veteran has alleged.  As 
the October 2008 Joint Motion for Remand, granted and 
incorporated by the Court in November 2008, states, "On 
remand the Board should resolve the credibility of the lay 
statements demonstrating Appellant hit his head from his fall 
during his ROTC training."  Smith v. Derwinski, 1 Vet. App. 
235, 237-38 (1991) (The Board has a duty to assess the 
credibility of the evidence of record); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (The Board has a duty to address 
the credibility and weight to be given to the evidence.)

The Veteran's claim has previously been denied on the 
rationale that VA is not obligated to accept medical 
diagnoses based upon uncorroborated information.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board notes, however, that it may not 
disregard a medical nexus opinion solely on the rationale 
that the medical opinion was based on an uncorroborated 
history given by the Veteran.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  Similarly, in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Federal Circuit Court held that 
the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence of the in-service event.

In the instant case, the absence of contemporaneous medical 
evidence of a trauma-inducing 35' fall in service as an 
indication that the Veteran's allegation lacks credibility is 
at issue.  As previously noted, the Veteran's service 
treatment records are unavailable.  In such instances, VA has 
a heightened duty to consider the benefit of the doubt rule.  
Cromer, supra; 38 C.F.R. § 3.102.

The Veteran's claim has also previously been denied on the 
rationale that he did not raise the prospect of a single 
incident-namely, his alleged traumatic 35' fall-as the 
cause of his disability until more than 20 years after he 
initiated his claim.  See Cromer, supra (holding that a 
Veteran's lay statement regarding the onset of his disability 
was not credible because it was first made years after 
service.)  Rather, until June 1999, the Veteran had described 
his disability as stemming from the extreme fatigue and 
exhaustion that he suffered throughout his time in service.  
An examination of the history of the Veteran's claim shows 
that, from January 1975 until June 1999, he was pursuing a 
claim for entitlement to service connection for multiple 
sclerosis, because that was the diagnosis which his doctors 
had given him.  Moreover, in the diligent pursuit of his 
claim, the Veteran had submitted extensive research showing 
that the symptoms of multiple sclerosis could be aggravated 
by extreme fatigue of the type that he stated he experienced 
in service.  See, e.g., the medical treatise evidence 
submitted by the Veteran in April 1975, February 1993, and 
May 1993.  By contrast, none of the medical evidence of 
record showed that the Veteran's then-diagnosed multiple 
sclerosis could have been caused by head trauma.  
Consequently, the Board finds that the most likely reason for 
the Veteran's omission of his April 1, 1965 fall is its 
obvious irrelevance to his former claim for entitlement to 
service connection for multiple sclerosis.  As the Veteran 
explained in a March 2006 letter, "since I had no medical 
training in 1973 I believed my physicians['] account of the 
cause of my alleged multiple sclerosis.  Based on what my 
physician told me I attributed my alleged multiple sclerosis 
to physical exhaustion and fatigue from ROTC training....[I]t 
was over twenty years before I learned that I had an 
arteriovenous malformation."  

As a complicating factor, the Board notes that, in an April 
1979 statement to the Department of Labor, the Veteran 
asserted that he gave notice of his partial left-sided 
paralysis, vision problems, and speech impairment in March 
1965 and April 1965.  On its face, this tends to suggest that 
the Veteran's symptoms did not arise from a single, traumatic 
head incident on April 1, 1965.  However, the Board notes 
that the Veteran's claim is not for causation of the injury; 
indeed, evidence of the Veteran's condition dates back to 
August 1957, four years prior to his service.  Rather, the 
Veteran's claim is for aggravation of that injury, and, as 
noted above, three physicians who have examined the Veteran 
and reviewed his medical history have described a process by 
which head trauma in the area of the Veteran's pre-existing 
arteriovenous malformation resulted in recurrent brain stem 
hemorrhages.  In addition to their value in showing a nexus 
between the Veteran's claimed injury in service and his 
current disability, these medical opinions also serve to 
substantiate the Veteran's allegation that his diagnosed 
disability was aggravated by head trauma during the claimed 
time period.  Likewise, the Board declines to deny the 
Veteran's claim on the basis that his condition was caused by 
other head trauma sustained during his childhood or during a 
1996 fall (see Dr. Goff's November 1996 report), because none 
of the physicians who examined the Veteran, with the benefit 
of the claims file, ascribed the aggravation of his injury to 
those incidents.

Finally, the Board notes that there is some evidence of 
record which tends to show that the Veteran's allegation that 
his trauma-inducing 35' fall is credible.  First, as noted 
above, the Veteran has submitted his DD Form 44, dated April 
14, 1965-thirteen days after his claimed fall-which states 
that the service terminated him from both ROTC and the Army 
Reserves because it "found him to be medically disqualified 
for continuance in Advanced ROTC Course and appointment as a 
commissioned officer."  Second, in the course of trying to 
show that the Veteran had sufficiently exerted himself in 
service to aggravate his formerly-diagnosed multiple 
sclerosis, his sister wrote in July 1996 that the Veteran's 
ROTC training included "sliding down cables 35 feet high and 
falling into a lake."  While this evidence does not prove 
that the Veteran's claimed accident occurred, it does tend to 
support the Veteran's account.

On balance, resolving reasonable doubt in the Veteran's 
favor, the Board finds that the April 2002, May 2005, and 
October 2007 nexus opinions, combined with the Veteran's 
competent and credible lay statements and the contemporaneous 
evidence of a medical discharge from service, provides 
sufficient probative evidence on which to grant the Veteran's 
claim.  38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Resolving reasonable doubt on this question in the Veteran's 
favor, the Board finds that the Veteran's recurrent brain 
stem hemorrhages resulting from an arteriovenous 
malformation, proximately caused by head trauma incurred in 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.306.

The preponderance of the evidence must be against the claim 
for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 
518 (1996). Here, the Board believes that the evidence is at 
least in equipoise and, resolving all reasonable doubt in 
favor of the veteran, service connection for an eye disorder 
is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.303.


ORDER

Service connection for recurrent brain stem hemorrhages 
resulting from an arteriovenous malformation, proximately 
caused by head trauma, is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


